Sullivan, J. P., concurs in a memorandum as follows:
I agree that there is a question as to whether the relationship of employer and employee exists between the managing agent and plaintiff and that, therefore, summary judgment was properly denied. However, while aiding and abetting discriminatory conduct is a predicate for liability under Executive Law *171§ 296 (6) (Peck v Sony Music Corp., 221 AD2d 157), the complaint fails to allege a cause of action under that section and plaintiff should not be permitted to argue, for the first time on appeal, that that section is a predicate for liability.